Citation Nr: 1004184	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia State Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1964 to June 1967.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim for TDIU.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Atlanta RO in December 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Referred issue

It appears from the record that, during the pendency of this 
appeal, the Veteran has claimed entitlement to an increased 
disability rating for his service-connected right arm 
disability, currently evaluated 50 percent disabling.  See 
the December 21, 2009 Report of General Information.  As that 
issue has not yet been considered by the RO, it is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran has been awarded service-connection for one 
disability, namely residuals of a right forearm laceration 
with radial nerve injury and a scar.  He claims entitlement 
to TDIU due to this service-connected disability. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue currently on appeal must be remanded for further 
evidentiary development.  

Reasons for remand

Social Security Administration (SSA) records

At the December 2009 hearing, the Veteran indicated that he 
was currently receiving SSA disability benefits.  See the 
December 2009 hearing transcript, page 7.  These SSA records 
have not been obtained.  It is possible, indeed probable, 
that these records may shed additional light on the Veteran's 
TDIU claim.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].  

VA medical opinion

In June 2007, the Veteran appeared for a VA nerve 
examination.  However, the VA examiner failed to address the 
effect of the Veteran's service-connected right arm 
disability on his ability to secure or follow a substantially 
gainful occupation.  A medical opinion addressing the 
Veteran's unemployability due to his service-connected 
disability is therefore necessary.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should ask the Veteran to identify 
and provide releases for any additional 
relevant medical treatment records that he 
wants VA to help him obtain in support of 
his TDIU claim.  If he provides 
appropriate releases, or identifies any VA 
treatment, VBA should attempt to obtain 
the records identified. The materials 
obtained, if any, should be associated 
with the Veteran's VA claims folder.

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
Veteran's application for, and award of 
SSA disability benefits, to include any 
medical records obtained in connection 
with the application.  Any materials 
obtained should be associated with the 
Veteran's VA claims folder.

3.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the effect of his service-
connected right arm disability on his 
employability.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether the Veteran's service-connected 
disability, in and of itself, renders the 
Veteran unable to secure or follow a 
substantially gainful occupation.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's TDIU claim.  If 
the claim is denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


